Ehrlich,"C. J.
Where a broker employed to sell or rent property is the means of bringing the owner and purchaser or tenant together, and an agreement follows, the broker is entitled to his brokerage, whether the owner knew or was ignorant at the time that the broker’s efforts were the procuring cause. Wylie v. Bank, 61 N. Y. 415, 417; Lloyd, v. Matthews, 51 N. Y. 124, 132. But that is not this case. The plaintiff does not allege an employment, but that he acted as broker, with the owner’s “knowledge and consent, ” and this was the issue tried. The judge properly sent the question to the jury, telling them, in substance, that, if the defendant had “conscious knowledge that the plaintiff had acted as broker before the agreement was consummated, he was liable, otherwise not.” On the issue raised and tried, we find no error in the charge, nor in the rulings of the trial judge, and the judgment appealed from must be affirmed, with costs. All concur.